UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

UNITED STATES OF AMERICA, )  2 o 
' ’ U. . Disttlct&
pla‘”“ff’ § oii'u'k°vmmouoa:¢w
v. )
) criminal NO. 04-00333-1 (PLF/AK)
TORI P. LYLES, )
Defendant. )
)

RE 0 NDATION TO REVOKE AND REIMPOS E 1 E
The parties agree that the Defendant’s tenn of supervised release should be revoked, and
supervised release reimposed, and there being no objection thereto, IT IS RECOMMENDED
TI-IAT:
~ The Defendant be revoked from supervised release and sentenced to a one (1) day
incarceration and given credit for one (1) day incarceration that she served on November
16, 2010;
~ That her supervised release be reimposed for a period of six months to expire on April 8,
201 1 ;

~ That the Defe'ndant comply with all previous conditions of supervised release and all

special conditions of supervised release not completed.
%z(O/~ //g:l

ALAN Y
DATED: December 16, 2010 UNITED STATES MA JUDGE

Failure to tile timely objections to the findings and recommendations set forth in this

report may waive your right of appeal fi'om an order of the District Court adopting such findings

 

and recommendations. See T?zomas v. Arn, 474 U.S. 140 (l985).

The Magistrate Judge having recommended that the term of Defendant’s supervised
release be revoked, and supervised release reimposed, and there being no objection thereto, IT IS

ORDERED that the recommendation of the Magistrate Judge is accepted.

DATED: \);-.f»~‘»- ""’ ,2010 p*~/ 

uNITED STATES Disriilc'r couRT ruDGE